Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 23-44 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 23-26 of U.S. Patent No. 11/073689. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are broader in every aspect than the patent claims and are therefore obvious variants thereof. Specifically, the tables below show the relevant limitations from the present application as they map to the parent patent. 

Parent Patent: 11/073689
Independent Claim 1
Present Application
Independent Claim 23
A method of calibrating a wearable heads-up display, the method comprising:
A method, comprising:
projecting a set of test patterns by a projector of the wearable heads-up display in a select sequence;
projecting one or more test patterns by a projector of a wearable heads-up display;
capturing an image of each test pattern projected by the projector by a camera;
capturing, by a camera, an image of each of the one or more projected test patterns;
determining a first mapping that maps points in a projector space to points in a camera space from the captured images;
based at least in part on the captured images, determining a first mapping that maps points in a projector space to points in a camera space;
acquiring a second mapping that maps points in the camera space to points in the target eye space;
acquiring a second mapping that maps points in the camera space to points in the target eye space; and
determining a third mapping that maps points in the target eye space to points in the projector space based on the first mapping and the second mapping; and storing the third mapping as the distortion model for use in distorting the source image corresponding to the virtual image.

based on the first mapping and the second mapping, storing, as a distortion model for use in distorting a source image, a third mapping that maps points in the target eye space to points in the projector space.



Parent Patent: 11/073689
Independent Claim 17
Present Application
Independent Claim 39
A wearable heads-up display calibration system, comprising:
A calibration system, comprising:
a camera
a camera;
a calibration processor communicatively coupled to the wearable heads-up display and camera;
a wearable heads-up display comprising a projector;
a calibration processor communicatively coupleable to a wearable heads-up display (WHUD) and communicatively coupled to the camera; and
a non-transitory processor-readable storage medium communicatively coupled to the calibration processor, wherein the non-transitory processor-readable storage medium stores data and/or processor-executable instructions that, when executed by the calibration processor, cause the calibration processor to
a non-transitory processor-readable storage medium communicatively coupled to the calibration processor and storing executable instructions that, when executed, cause the calibration processor to:
a camera positioned and oriented to capture images projected by the projector;
capturing, via the camera, an image of each test pattern of a set of test patterns projected by a projector in a select sequence; 
capture, via the camera, an image of each of one or more test patterns projected by a projector of the WHUD;
determining a first mapping that maps points in the projector space to points in a camera space from the captured images; 
based at least in part on the captured one or more images, determine a first mapping that maps points in a projector space to points in a camera space;
acquiring a second mapping that maps points in the camera space to points in the target eye space;
acquire a second mapping that maps points in the camera space to points in a target eye space; and
determining a third mapping that maps points in the target eye space to points in the projector space based on the first mapping and the second mapping; and storing the third mapping as the distortion model.
store, as a distortion model for use in distorting a source image and based on the first mapping and the second mapping, a third mapping that maps points in the target eye space to points in the projector space.


Further, dependent claims 24-38 and 40-44 from the present application correspond to dependent claims 2-16, 18, and 23-26 of the parent patent. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691